Exhibit 10(cc)

 

Amendment No. 2


SUBORDINATED INDEMNITY AGREEMENT

 

This Amendment (“Amendment”) is entered into as of June 12, 2002 among Six Flags
Operations Inc. (as successor to Six Flags Entertainment Corporation), Six Flags
Theme Parks Inc., SFOG II, Inc., SFT Holdings, Inc., Time Warner Inc., Time
Warner Entertainment Company, L.P., TW-SPV Co., Six Flags, Inc. (as successor to
Premier Parks Inc.) and GP Holdings Inc. and amends in certain respects the
Subordinated Indemnity Agreement dated as of April 1, 1998 among the parties (or
their predecessors in interest), as amended by Amendment No. 1 to Subordinated
Indemnity Agreement dated as of November 5, 1999 (as so amended by such
Amendment No. 1, the “Original Agreement”).

 

The parties intending to be legally bound agree as follows:

 

1.             Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings ascribed to them in the Original
Agreement.

 

2.             The second sentence of Section 6.1.2 of the Original Agreement is
amended in its entirety to read as follows:

 

“Except as provided in the following sentence, SFEC and its Subsidiaries shall
not incur or suffer to exist any Indebtedness if such Indebtedness is: (a)
guaranteed by any Person (other than SFEC and its Subsidiaries) or (b) secured
by a Lien upon or in assets owned by such guaranteeing Person (other than SFEC
and its Subsidiaries).  Notwithstanding the foregoing, however, SFEC and its
Subsidiaries may incur or suffer to exist Indebtedness that is guaranteed by,
and/or secured by a Lien on the assets of Holdco (x) the proceeds of which are
sued sole to effect the Covenant Defeasance or otherwise repay or repurchase the
Zero Coupon Notes and (y) in a principal amount outstanding at any time not
exceeding $1.35 billion, under an Amended and Restated Credit Agreement, a draft
of which has been provided to TWX, to be entered into by Holdco, SFTP and the
other parties named therein, as the same may be amended, modified, supplemented
or restated from time to time and under any other agreements governing
Indebtedness not exceeding $1.35 billion, the proceeds of which are used to
repay, replace or refinance such Indebtedness or any other Indebtedness not
exceeding $1.35 billion that has been replaced, repaid or refinanced the same,
as any such other agreements may be amended, modified, supplemented or
restated.”

 

3.             Holdco represents and warrants that it is a holding company and
conducts all of its business operations through its Subsidiaries.

 

4.             Six Flags Operations Inc. hereby represents and warrants (i)
that, prior to and after giving effect to the Credit Agreement referred to
above, its Net Worth is in excess of the Minimum Net Worth and (ii) that it and
each of its affiliates that are parties to, or otherwise bound by the terms of,
the Original Agreement are in compliance with terms, provisions, conditions and
covenants of the Original Agreement and any other agreement delivered in
connection therewith to which any such party is bound.

 

--------------------------------------------------------------------------------


 

5.             Except as expressly amended herein, the Original Agreement shall
remain in full force and effect.

 

6.             This Amendment may be signed in any number of counterparts each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the day and year first above
written.

 

 

Six Flags, Inc., as successor in interest to

 

Premier Parks Inc.

 

 

 

 

By:

   /s/ James M. Coughlin

 

 

 

James M. Coughlin

 

 

VP & General Counsel

 

 

 

 

GP Holdings Inc.

 

 

 

 

By:

   /s/ James M. Coughlin

 

 

 

James M. Coughlin

 

 

VP & General Counsel

 

 

 

 

Time Warner Inc.

 

 

 

 

By:

   /s/ Spencer B. Hays

 

 

 

Spencer B. Hays

 

 

Senior Vice President

 

 

 

 

Time Warner Entertainment

 

Company, L.P.

 

 

 

 

By:

   /s/ Spencer B. Hays

 

 

 

Spencer B. Hays

 

 

Senior Vice President

 

 

 

 

TW-SPV Co.

 

 

 

 

By:

   /s/ Spencer B. Hays

 

 

 

Spencer B. Hays

 

 

Vice President and Secretary

 

 

 

 

Six Flags Operations Inc., as successor in
interest to Six Flags Entertainment
Corporation

 

 

 

 

By:

   /s/ James M. Coughlin

 

 

 

James M. Coughlin

 

 

VP & General Counsel

 

--------------------------------------------------------------------------------


 

 

Six Flags Theme Parks Inc.

 

 

 

 

By:

   /s/ James M. Coughlin

 

 

 

James M. Coughlin

 

 

VP & General Counsel

 

 

 

 

SFOG II, Inc.

 

 

 

 

By:

   /s/ James M. Coughlin

 

 

 

James M. Coughlin

 

 

VP & General Counsel

 

 

 

 

 

SFT Holdings, Inc.

 

 

 

 

By:

   /s/ James M. Coughlin

 

 

 

James M. Coughlin

 

 

VP & General Counsel

 

--------------------------------------------------------------------------------


 

Assumption Agreement

 

WHEREAS, Six Flags Operations Inc., as successor by merger to Six Flags
Entertainment Corporation (“SFO”) is a party to a Subordinated Indemnity
Agreement dated as of April 1, 1998 as amended (the “Agreement”) among SFO, Six
Flags, Inc. (formerly Premier Parks Inc.), Time Warner Inc. and certain other
parties.

 

WHEREAS, pursuant to Section 6.1.6 of the Agreement, SFO is required to cause
the SFEC Subsidiaries (as defined in the Agreement) to become parties to the
Agreement.

 

NOW, THEREFORE, PPO hereby agrees as follows:

 

1.             By its execution hereof, the following subsidiaries of SFO who
are not party to this Agreement, agree to become parties thereto and bound by
all of the terms and provisions thereof applicable to SFEC Subsidiaries.

 

IN WITNESS WHEREOF, SFO and its subsidiaries named below have executed this
Assumption Agreement as of June 12, 2002.

 

 

 

SIX FLAGS OPERATIONS INC.

 

 

 

 

By:

   /s/ James M. Coughlin

 

 

 

James M. Coughlin

 

 

Vice President and General Counsel

 

 

 

 

ENCHANTED PARKS, INC.

 

SFTP INC.

 

SF PARTNERSHIP

 

By: Six Flags Theme Parks Inc. and SFTP Inc., its
General Partners

 

SFTP SAN ANTONIO GP, INC.

 

SIX FLAGS SAN ANTONIO, L.P.

 

By: SFTP San Antonio GP, Inc., its General Partner

 

SFTP SAN ANTONIO, INC.

 

SAN ANTONIO PARK GP, LLC

 

SAN ANTONIO THEME PARK, L.P.

 

By: San Antonio Park GP, LLC, its General Partner

 

SFTP SAN ANTONIO II, INC.

 

FIESTA TEXAS, INC.

 

FLAGS BEVERAGES, INC.

 

FIESTA TEXAS HOSPITALITY LLC

 

SF SPLASHTOWN GP INC.

 

SF SPLASHTOWN INC.

 

SIX FLAGS SPLASHTOWN L.P.,

 

By: SF Splashtown GP Inc., its General Partner

 

ASTROWORLD LP LLC

 

ASTROWORLD GP LLC

 

--------------------------------------------------------------------------------


 

 

ASTROWORLD LP,

 

By: AstroWorld GP LLC, its General Partner

 

HURRICANE HARBOR GP LLC

 

HURRICANE HARBOR LP LLC

 

HURRICANE HARBOR LP

 

By: Hurricane Harbor GP, LLC, its General Partner

 

SIX FLAGS EVENTS HOLDING CORP.

 

SIX FLAGS EVENTS INC.

 

SIX FLAGS EVENTS, L.P.,

 

By: Six Flags Events Inc., its General Partner

 

SIX FLAGS SERVICES, INC.

 

SIX FLAGS SERVICES OF ILLINOIS, INC.

 

SIX FLAGS SERVICES OF MISSOURI, INC.

 

SIX FLAGS SERVICES OF TEXAS, INC.

 

 

 

 

By:

   /s/ James M. Coughlin

 

 

 

James M. Coughlin

 

 

Vice President and General Counsel

 

--------------------------------------------------------------------------------